Exhibit 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Scott V. Fainor, Michael J. Hughes and H. Anderson Ellsworth, Esquire, and each of them, his or her true and lawful attorney-in-fact, as agent with full power of substitution and resubstitution for him or her in his or her name, place and stead, in any and all capacity, to sign any or all amendments to this Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in- fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as they might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Signature Title Date /s/ Thomas A. Beaver Thomas A. Beaver Director May 10, 2012 /s/ Scott V. Fainor Scott V. Fainor Director, President and Chief Executive Officer May 10, 2012 /s/ Jeffrey P. Feather Jeffrey P. Feather Director May 10, 2012 /s/ Donna D. Holton Donna D. Holton Director May 10, 2012 /s/ Thomas L. Kennedy Thomas L. Kennedy Director May 10, 2012 /s/ Patricia L. Langiotti Patricia L. Langiotti Director May 10, 2012 /s/ Christian F. Martin IV Christian F. Martin IV Director May 10, 2012 /s/ Michael E. Martin Michael E. Martin Director May 10, 2012 /s/ Natalye Paquin Natalye Paquin Director May 10, 2012 /s/ R. Chadwick Paul Jr. R. Chadwick Paul Jr. Director May 10, 2012 /s/ C. Robert Roth C. Robert Roth Director May 10, 2012 /s/ Wayne R. Weidner Wayne R. Weidner Director May 10, 2012
